Title: James Madison to Thomas Jefferson, 25 April 1826
From: Madison, James
To: Jefferson, Thomas


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Apl. 25. 1826
                            
                        
                        I have recd. yours of the 21st. The refusal of the offer to Mr. Wirt, inviting as it was, does not surprize
                            me. It is very gratifying to learn that Mr. Lomax takes so well with everybody. I hope his success will make some amends, for
                            the delay in filling the Chair which is to receive him.
                        I have made a beginning with Capt. Peyton as the consignee of my business at Richmond, as recomended in yours
                            of the 8th. inst: Affectionately yours
                        
                            
                                James Madison
                            
                        
                    